NOT DESIGNATED FOR PUBLICATION

                                              No. 123,746

               IN THE COURT OF APPEALS OF THE STATE OF KANSAS

                                          RICO J. BROWN SR.,
                                              Appellant,

                                                       v.

                                          STATE OF KANSAS,
                                              Appellee.


                                    MEMORANDUM OPINION


        Appeal from Sedgwick District Court; DAVID J. KAUFMAN, judge. Opinion filed January 21,
2022. Affirmed.


        Kristen B. Patty, of Wichita, for appellant.


        Kristi D. Allen, assistant district attorney, Marc Bennett, district attorney, and Derek Schmidt,
attorney general, for appellee.


Before SCHROEDER, P.J., BRUNS and WARNER, JJ.


        PER CURIAM: Rico J. Brown Sr. timely appeals from the district court's denial of
his K.S.A. 2017 Supp. 60-1507 motion. Brown argues the district court erred in finding
he was not entitled to relief based on his trial counsel's advice on whether he should
testify at trial. Based on our extensive review of the record, we find no error in the district
court's decision. Therefore, we affirm.




                                                       1
                         FACTUAL AND PROCEDURAL BACKGROUND


       Relevant to the issues on appeal, Brown was convicted in 2014 of aggravated
human trafficking, promoting the sale of sexual relations, battery, and violation of a
protective order. The district court sentenced him to a total controlling term of 258
months' imprisonment. His convictions and sentence were affirmed on direct appeal.
State v. Brown, No. 113,212, 2016 WL 6910080, at *1 (Kan. App. 2016) (unpublished
opinion).


       Brown timely filed a K.S.A. 60-1507 motion, asserting he was never properly
advised of his right to testify at trial. The district court summarily denied Brown's
motion, finding his claims conclusory. Brown appealed, and another panel of this court
remanded the matter for an evidentiary hearing to determine "whether Brown's counsel
failed to advise him about his right to testify and whether Brown waived that right."
Brown v. State, No. 119,657, 2019 WL 3242417, at *2 (Kan. App. 2019) (unpublished
opinion).


       On remand, Brown testified he was very adamant he wanted to testify at trial, but
his attorney never discussed the pros and cons of testifying, and no one ever explained to
him he had the right to testify. In contrast, Brown's trial attorney, Crystal Krier, testified
she discussed the possibility of Brown testifying at trial when they first met. Krier
advised Brown he had the right to testify at trial but also had the right not to testify. No
one could force him either way; the choice was his alone. According to Krier, Brown was
strongly opposed to testifying at trial based on concerns over other matters that may have
come up. Krier said if Brown had wanted to testify, then she would have fully prepared
him to do so and likely would have brought in another attorney to practice cross-
examination. Even so, Krier had worked with Brown to some extent to prepare him to
testify in case he changed his mind. However, Brown's stance never changed, and he did
not at any time express to Krier a desire to testify at trial.


                                                2
       The district court found Krier's testimony credible and explicitly found Brown's
testimony was not credible. In support of its findings, the district court pointed to
Brown's pro se motion for new trial filed in 2014 wherein he claimed he decided not to
testify at trial based on Krier's advice. The district court found this was contrary to
Brown's testimony at the evidentiary hearing because it necessarily demonstrated he had,
in fact, discussed with his attorney whether he should testify at trial.


       The district court denied Brown any relief.


                                          ANALYSIS


Standard of Review


       After a full evidentiary hearing on a K.S.A. 60-1507 motion, the district court
must issue findings of fact and conclusions of law concerning all issues presented.
Supreme Court Rule 183(j) (2021 Kan. S. Ct. R. 239). An appellate court reviews the
district court's findings of fact to determine whether they are supported by substantial
competent evidence and are sufficient to support the district court's conclusions of law.
Appellate review of the district court's ultimate conclusions of law is de novo. Fuller v.
State, 303 Kan. 478, 485, 363 P.3d 373 (2015).


Discussion


       On appeal, Brown asserts his counsel did not adequately discuss with him the pros
and cons of testifying and whether his testimony could have allowed him to present
additional exculpatory evidence. Specifically, Brown asserts he received a letter from one
of the women involved in the sex-for-hire scheme underlying his convictions, claiming
she was drunk and angry with him at the time she accused him of the crimes but had
fabricated the allegations and knew he was actually innocent. Brown claims the only way


                                              3
he could have introduced the letter into evidence at trial was through his own testimony
because his trial attorney could not, or would not, locate the woman who wrote the letter
as a potential defense witness.


       This is a factual issue beyond the scope of the mandate remanding for an
evidentiary hearing. See Brown, 2019 WL 3242417, at *2. It was also not fairly presented
to the district court at the evidentiary hearing. At best, there was some discussion during
Brown's testimony that he told Krier he had letters from one or more of the women
involved. But the purported contents of the letter(s) were never explained in meaningful
detail, nor was any such letter introduced into evidence. Regardless, the district court
made explicit factual and credibility findings fatal to Brown's argument on appeal. The
district court found Krier's testimony credible as its factual findings were consistent with
her testimony, and the district court found Brown was aware of his right to testify based
on the advice Krier had given him.


       The district court's findings are properly supported by substantial competent
evidence. The district court soundly reasoned the claim in Brown's timely motion for new
trial—he decided not to testify based on his discussions with Krier—was contrary to his
present claim he was never advised of his right to testify. We do not determine credibility
or weigh conflicting evidence. See State v. Adams, 297 Kan. 665, 670, 304 P.3d 311
(2013). The district court resolved conflicts between Brown's testimony and Krier's as
well as conflicts between Brown's testimony and the assertions in his motion for new
trial. The district court competently explained the basis for its factual findings and
credibility determinations. It also offered the parties an opportunity to request any
additional findings, which the parties declined.


       Based on the record before us, we find no error in the district court's determination
Brown was aware he had the right to testify at trial and chose not to. Accordingly, we
affirm the district court's denial of Brown's K.S.A. 60-1507 motion.


                                              4
Affirmed.




            5